Law Offices of Thomas E. Puzzo, PLLC 3823 44th Ave. NE Seattle, Washington 98105 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 February 21, 2012 VIA EDGAR Amanda Ravitz Assistant Director U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Terra Tech Corp. (the “Company”) Amendment No. 1 to Current Report on Form 8-K Filed February 21, 2012 Dear Ms. Ravtiz: Pursuant to the staff’s comment letter dated February 17, 2012, we respectfully submit this letter on behalf of our client, the Company. Amendment No. 1 to the Company’s Form 8-K was filed with the Commission via EDGAR on February 21, 2012. Amendment No. 1 includes, as Exhibit 99.3, an audit report the Company received from its independent public accounting firm on February 6, 2012.Exhibit 99.2, containing unaudited pro forma combined financial information of Terra Tech Corp. and its wholly-owned subsidiary, GrowOp Technology Ltd., which were not filed as an exhibit to the Form 8-K on February 10, 2012 due to uploading problems the Company’s publisher was having with the Edgar system at time. Please contact the undersigned with any questions, comments or other communications to the Company. Very truly yours, /s/ Thomas E. Puzzo Thomas E. Puzzo
